United States Court of Appeals for the Federal Circuit
                                      July 9, 2009



                                        ERRATA



Appeal No. 2009-M901



IN RE GENENTECH, INC.



Decided:     May 22, 2009                       Precedential Order



Please make the following changes:

Page 1, line 8-9, please change “The petitioners, companies which are headquartered
in San Francisco, California, and San Diego, California, respectively,” to --Genentech,
which is headquartered in San Francisco, California, and Biogen, which has facilities in
San Diego, California,--.

Page 9, lines 21-22, please change “is headquartered in San Diego, California and” to
--conducts research and development from its facilities in San Diego, California and at
least some of its employees and managers--.

Page 10, lines 20-21, please change “corporate headquarters” to --facilities--.

Page 15, lines 4-5, please change “are headquartered in the transferee venue or San
Diego, California.” to --are either headquartered in the transferee venue or have
facilities in San Diego, California.--.